Citation Nr: 1207613	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Whether the appellant has been paid the correct amount of monthly death pension benefits from August 1, 2007, to September 1, 2008, to include whether the computation of her countable income is correct. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from June 1952 to June 1954.  The Veteran died in July 2007.

This appeal arises from a March 2008 determination of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted entitlement to nonservice-connected death pension, effective August 1, 2007.  The award letter showed the appellant's monthly entitlement amounts through September 1, 2008.  The appellant subsequently perfected an appeal disagreeing with the computation of her monthly death pension payments.   

According to a November 2008 letter, the RO informed the appellant that her monthly death pension award had been readjusted which increased her monthly awards, effective July 1, 2008, forward.  The appellant's representative presented written argument in November 2011.  There is no indication that the appellant is completely satisfied with the increase as shown in the November 2008 letter, therefore this claim remains in appellate status.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the paperless file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in July 2007.

2.  For a one-year period beginning in July 2007, the Veteran's funeral expenses were counted as a deduction from the appellant's income.  

3.  In August 2007, the appellant received burial benefits from the Social Security Administration, and this benefit was counted as income for a one-year period beginning on September 1, 2007.

4.  Effective April 1, 2008, the appellant began paying a Medicare premium which was counted as an expense.   

5.  The appellant's death pension monthly award was $610, effective August 1, 2007; $624, effective December 1, 2007, and April 1, 2008; $428 (adjusted), effective July 1, 2008; and $449 (adjusted), effective September 1, 2008.  The appellant's countable income and monthly death pension awards from August 1, 2007, to September 1, 2008, were properly calculated.
 

CONCLUSION OF LAW

From August 1, 2007, to September 1, 2008, the computation of the appellant's countable income and monthly VA death pension benefits were properly calculated.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The instant case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the appellant in substantiating the appellant's claim.  38 U.S.C.A. §§ 5103, 5103A; see also Dela Cruz, 15 Vet. App. 143 (2001).

II.  Law and Regulations

Improved death pension is a benefit payable to a veteran's surviving spouse because of the veteran's nonservice-connected death. Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 3.24.  See 38 C.F.R. § 3.3(b)(4).
To determine the amount of an eligible surviving spouse monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the maximum annual pension rate (MAPR).  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  The MAPR for a death pension recipient who is a surviving spouse with no dependents was $7,329, effective December 1, 2006, $7,498 effective December 1, 2007, and $7,933 effective December 1, 2008.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

In determining the surviving spouse's annual countable family income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.271, 3.272(a) (2011).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  See 38 C.F.R. § 3.271(a)(1).  Old age and survivor's insurance and disability insurance under Title II of the Social Security Act will be considered income as a retirement benefit.  See 38 C.F.R. § 3.262(f) (2011).  Benefits received under non-contributory programs, such as old age assistance, aid to dependent children, and supplemental security income are subject to the rules of 38 C.F.R. § 3.262(d) applicable to charitable donations.  See 38 C.F.R. § 3.262(f). Income received from real or personal property owned by the claimant will be counted.  See 38 C.F.R. §§ 3.262(k)(2) 3.271(d).  Whenever there is a change in the maximum annual pension rate, or in the surviving spouse's family income, the monthly rate of pension payable shall be adjusted effective the date of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273 (2011). 
Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period to the extent that the medical expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(iii). 

Burial expenses paid by a surviving spouse (to the extent such burial expenses are not reimbursed by VA) during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid, or from annual income for any 12-month annualization period which begins during the calendar year of death-whichever is to the claimant's advantage.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h). 

III.  Analysis

In the instant case, the Veteran died in July 2007.  In August 2007, the appellant filed a Dependency & Indemnity Compensation claim (DIC), accrued benefits claims, and death pension claim.  In a March 2008 letter, the RO advised that entitlement to death pension benefits was granted to the appellant because the Veteran served during a period of war and the appellant met the income and net worth requirements met by law.   The appellant's death pension benefits were paid, effective August 1, 2007.   Monthly awards entitled to the appellant were listed through September 1, 2008.  The DIC and accrued benefits claims were denied.  In her June 2008 notice of disagreement, the appellant indicated that her monthly death pension award amount was incorrect from July 1, 2008, forward.  She subsequently perfected this appeal.

A review of the record shows that the RO allowed the Veteran's payment for July 2007, his month of death, to be paid to the appellant.  

As of August 1, 2007, the appellant's pension benefits began.  For the period from August 1, 2007, to July 1, 2008, the Veteran's funeral expenses were $4430 (total funeral expense of $5030 minus $600 that VA paid).  The appellant's annual Social Security benefit was $1968.  Since the appellant's expenses exceeded her income, her countable income was reduced to $0.  To determine the amount of an eligible surviving spouse monthly death pension benefit, the RO subtracted the appellant's annual countable income for pension purposes from the MAPR.  The MAPR for a death pension recipient who is a surviving spouse with no dependents was $7,329, effective December 1, 2006.  Thus, $7329 divided into monthly installments is $610.75, or rounded down to $610.  The Board therefore finds that the monthly award of $610, effective August 1, 2007, was properly calculated.   

In August 2007, the appellant received a one-time burial benefit of $255 from the Social Security Administration (SSA).  Accordingly, from September 1, 2007, to September 1, 2008, that burial benefit was counted as income for the appellant.  The record also shows that the appellant's Social Security rate was increased to $2832 ($236 monthly) from September 1, 2007.  Even with this increase however, the appellant's expenses still far exceeded her income, therefore her countable income remained at $0, and her monthly installment of $610 remained the same.

Effective December 1, 2007, a cost of living adjustment was made which increased the appellant's Social Security rate to $2892 ($241 per month), and the Veteran's funeral expenses remained at $4030.  As the appellant's expenses still exceeded her income, her countable income remained at $0.  The Board notes that the MAPR for a death pension recipient who is a surviving spouse with no dependents was $7,498 effective December 1, 2007.  Therefore, to calculate the December 2007 award, the RO took the MAPR of $7498 and divided it into monthly installments, which equals $624.33, or rounded down to $624.

Significantly, as of July 1, 2008, the one-time funeral expenses could no longer be counted as a deduction for the appellant.  Therefore, the appellant's countable income increased to $3147, which was comprised of her annual Social Security benefit of $2892 ($241 per month) plus the burial benefit of $255.  The RO then subtracted the appellant's annual countable income of $3147 for pension purposes from the MAPR which was still $7498; this totaled $4351, or monthly payments of $362.58, which is rounded down to $362.  

Thereafter, according to an inquiry done in November 2008, VA learned that the appellant began receiving $240.40 in Social Security monthly benefits beginning in March 2008.  VA also learned that the appellant began paying Medicare premiums, effective April 2008; these Medicare premiums are used to offset the appellant's income.  Even taking the adjustments into consideration however, the appellant's April 1, 2008, monthly award remained the same as her expenses exceeded her income.  Thus, no changes were made to the appellant's April 2008 award amount.

However, effective July 1, 2008, an increase in the appellant's monthly award was warranted.  In this regard, the appellant's income was $3139, which was comprised of her Social Security award of $2884 (rounded down to $240 per month) plus the $255 burial benefit.  The appellant's expenses were calculated as $782, which was comprised of the Medicare premium of $1156 minus $374 (5% of the MAPR).  That reduced the appellant's countable income to $2357.  The applicable MAPR of $7498 minus $2357 equals $5141, or monthly payments of $428.   

The Board further notes that, effective September 1, 2008, the Social Security burial income was no longer counted as income.  Therefore, the appellant's income was $2884 ($240 per month), and her expenses remained at $782, which reduced her countable income to $2102.  The applicable MAPR of $7498 minus $2102 equals $5396, or monthly payments of $449.   

As shown above, the RO accurately computed the appellant's countable income and monthly awards from August 1, 2007, to September 1, 2008.  Thus, the Board concludes that the appellant's claim must be denied.   


ORDER

The appellant's countable income and monthly death pension awards from August 1, 2007, to September 1, 2008, were properly calculated, and the appeal is denied.      




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


